Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 12, 21 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Marko et al. (US 4,629,228) shows:
Regarding claim 12, Marko et al. discloses A push-pull door handle assembly, comprising: a housing (112, elements 128 are part of housing; Marko et al.) adapted to extend horizontally through a door (Fig. 4; Marko et al.) and having opposite ends extending beyond the door on opposite sides of the door (Fig. 4; Marko et al.); a pair of levers (36; Marko et al.) pivotally mounted in the housing and extending in opposite direction, and each having an inner end (62; Marko et al.) and an outer end (abutting 24; Marko et al.); a pair of rotatable blocks (48; Marko et al.) pivotally mounted in the housing, adjacent the inner ends of the levers for engagement by the levers; a slipping block (92; Marko et al.) slidably mounted in the housing between the rotatably blocks and between the inner ends of the levers; a plunger (136; Marko et al.) connected to the 
 
Marko et al. fails to show: an arrangement of rotating block pivot blocks on opposite sides of the longitudinal housing axis.
While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without destroying the primary reference, therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675